[LETTERHEAD OF INVESTAR HOLDING CORPORATION] January 6, 2017 VIA EDGAR U.S. Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC20549 Re: Investar Holding Corporation Registration Statement on Form S-3 Request for Acceleration of Effectiveness File No. 333-215238 Ladies and Gentlemen: Pursuant to Rule 461 of Regulation C, and in connection with the above-referenced Registration Statement on Form S-3, Investar Holding Corporation (the “Company”) hereby requests that said Registration Statement on Form S-3 be declared effective on Tuesday, January 10, 2017, at 3:00 p.m., Eastern time, or as soon thereafter as practicable. If you have any questions regarding this request, please telephone Christina M. Gattuso of Kilpatrick Townsend & Stockton LLP, special legal counsel for the Company, at 202.508.5884. Very truly yours, INVESTAR HOLDING CORPORATION /s/ Christopher L. Hufft Christopher L. Hufft Executive Vice President and Chief Financial Officer cc: Era Anagnosti, U.S. Securities and Exchange Commission Christopher Dunham, U.S. Securities and Exchange Commission
